Per Curiam : •
This is an appeal from a- judgment dismissing the plaintiff’s complaint, in an action brought to recover for goods sold. The . plaintiff furnished some patent valves on the risers of a steam heating plant in the property of the defendants. As to this there is no dispute. The plaintiff furnished these goods on an order of. the ■ *100architect employed by the defendants, and their reasonable valué was fifty dollars according to the proof. The defendants claim that while they directed the architect to order the installation of these goods, they thought this work was covered by another contract between them and the plaintiff for the installation of a general steam heating plant. The undisputed proof is that no provision was made for the installation of these valves in the original contract between the plaintiff and the defendants. Therefore, the work, if ordered by- the defendants, was extra work unquestionably. At the trial the defendants gave evidence tending to show that they had requested their architect to make provision for these valves in the original - contract; but as. no such provision was made in the original. contract, the defendants cannot defeat the right of the plaintiff to" recover for work and materials furnished by their order simply because their architect had omitted to follow out their wishes in the prepáration of his plans and specifications for work to be done under the original contract..
The judgment of the Municipal Court should be reversed and a new trial ordered, costs to abide the event.
Hirsohberg, P. J., Woodward, Burr, Rich and Carr, JJ., concurred.
Judgment, of the Municipal Court reversed and new trial ordered, ’ costs to abide the event.. ■